Citation Nr: 1207044	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-32 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from June 1973 to June 1976, from September 1976 to August 1979, and activated service with the Army National Guard from December 1990 to June 1991, to include service in Operation Desert Storm.  

This matter comes before the Board of Veterans' Appeals (Board) from December 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The issues of entitlement to service connection for diabetes mellitus and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include bilateral hearing loss rated as noncompensably disabling and posttraumatic stress disorder (PTSD) rated as 70 percent disabling.  

2.  The Veteran's service-connected PTSD is significantly responsible for the Veteran being unable to gain or maintain any type of substantially gainful employment.  


CONCLUSION OF LAW

Entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law defines the obligations of VA with respect to the duty to assist and the duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the claim for a TDIU.  Therefore, no further development is needed with respect to the claim.

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

The Veteran contends, essentially, that his service-connected disabilities, in particular his service-connected PTSD, prevent him from engaging in any type of gainful or substantial employment.  

The Veteran's service-connected PTSD is rated as 70 percent disabling, and his service-connected bilateral hearing loss is rated as noncompensably disabling.  Accordingly, he has met the initial schedular requirements for entitlement to a TDIU.  38 C.F.R. § 4.16(a).  

The record does not reflect, nor does the Veteran contend, that his hearing loss plays a role in his inability to maintain employment.  Instead, the Veteran asserts that his PTSD prevents him from engaging in any type of gainful employment.  The Veteran served in Operation Desert Storm as an activated member of the National Guard, when his base camp was attacked by missiles.  

The Veteran last worked in 2005, when he voluntarily resigned from a job with U.S. Customs and Border Protection.  He had been employed by this agency, and its predecessor the Immigration and Naturalization Service, since 1980.  The Veteran had a felony conviction.  The Veteran has stated that his past legal history as well as his age have contributed to his inability to find work; however, he has continually asserted that his service-connected PTSD plays a major role in his inability to engage in employment activities.  

To support his claim, the Veteran has submitted the letter dated in September 2009 from the PTSD Medical Director at the VA facility in Mission Valley.  This physician reviewed the Veteran's mental health treatment history since 2002, and stated that the emergence of delayed PTSD symptoms, in addition to his legal problems, prevent the Veteran from working.  The psychiatrist went on to state that, due to the severity of his PTSD symptoms, the Veteran had been unable to obtain or maintain any type of employment, including office and general labor jobs. 

In November 2009, the Veteran was afforded a VA "fee basis" psychological assessment.  The examiner stated that the Veteran persistently recalled the stressful events which cause his PTSD.  It was noted that the Veteran isolated himself to cope with his symptoms, with the workplace noted to be a "trigger."  The examiner concluded that the Veteran was "unable to follow directions in a competitive work environment."  The examiner went on to note that he had difficulty understanding complex commands-he could not recall more than three steps.  

In April 2011, the PTSD Medical Director provided another report.  He had evaluated the Veteran on April 12, 2011.  He again noted that due to the severity of his legal, medical and psychological problems, the Veteran could not obtain any employment.  He noted the Veteran required ongoing aggressive treatment.  

The September 2009 and April 2011 VA psychiatrist's letters do not discount the Veteran's legal troubles; however, based on the mental health history since 2002, the VA physician specifically noted (particularly in September 2009) that the  severity of the PTSD symptoms prevented the Veteran from obtaining or maintaining employment.  Moreover, although the November 2009 examiner did not expressly state that the Veteran could not work, she clearly indicated that he could not follow complex commands and that the PTSD made him incapable of following directions in any type of competitive work environment.  Accordingly, the Board finds that the evidence is at the very least in equipoise regarding entitlement to a TDIU.  Thus, the appeal is granted.  


ORDER

Entitlement to a TDIU is granted.  


REMAND

The Veteran has contended that he is entitled to service connection for diabetes either on a direct basis or as a consequence of his service-connected PTSD.  With regard to hypertension, the Veteran has stated that his diabetes pre-existed this condition, and that it has either caused or aggravated his high blood pressure beyond the natural course of the disease process.  Further development is required before a final adjudication can be made on these issues.  

Specifically, the Board notes that the Veteran did not have a diagnosis of either hypertension or diabetes in service; private medical records show that the Veteran first had knowledge of his diabetes in approximately December 1993 or January 1994.  

The Veteran was afforded a psychological assessment in November 2009 to determine the severity of service-connected PTSD (particularly as it related to the Veteran's ability to work).  In this report, the clinical psychologist stated that "[the Veteran] has diabetes which is exacerbated by stress."  This opinion, at the very least, raises a possibility of a nexus between service-connected PTSD and diabetes. 

The Board is of the opinion that a medical examination is warranted in this case.  Also, the examiner should review the record and determine if the Veteran's hypertension, diagnosed in 1995, had causal origins in service or, alternatively, was caused or aggravated by diabetes mellitus (should such a disorder be determined to be service-connected).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  

2.  Schedule the Veteran for a VA internal medicine examination.  In this regard, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that diabetes was caused or worsened beyond the natural course of the disease process by the Veteran's service-connected PTSD.  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused or worsened beyond the natural course of the disease process by his service-connected PTSD or alternatively his diabetes (should the diabetes be found to be related to PTSD).  A rationale should accompany any conclusions reached.  

3.  Following the directed development, readjudicate the issues on appeal.  Should the claims not be granted, issue a supplemental statement of the case to the Veteran and his representative and return the claims to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


